  Case 4:19-cr-00232 Document 67 Filed on 04/29/20 in TXSD Page 1 of 4




                   IN THE UNITED STATES DISTRICT COURT
                   FOR THE SOUTHERN DISTRICT OF TEXAS
                            HOUSTON DIVISION

UNITED STATES OF AMERICA                     §
                                             §
                                             §
       VS                                    §      DOCKET NO.: 4:19CR00232-002
                                             §
AHMAD BOKAIYAN                               §


                AGREED MOTION TO CONTINUE SENTENCING

TO THE HONORABLE EWING WERLEIN, JR., UNITED STATES DISTRICT
JUDGE FOR THE SOUTHERN DISTRICT OF TEXAS, HOUSTON, DIVISION:

       NOW COMES, AHMAD BOKAIYAN, by and through counsel, and moves this

Honorable Court to continue sentencing for Seventy-Five (75) days and for good cause

would show as follows:

                                            I.

       Sentencing in this cause is currently set for Friday, May 8, 2020 at 10:40 a.m.

Counsel for Defendant received an initial disclosure copy of the Presentence

Investigation Report (PSIR) on March 3, 2020. On March 31, 2020, Defendant filed

objections to the PSIR. On April 27, 2020, counsel for Defendant received a revised final

PSIR and a sealed addendum to the final PSIR.

                                           II.

       This is Defendant’s Second Motion to Continue Sentencing.

                                           III.

       On April 28, 2020 counsel for Defendant discussed with Assistant United States

Attorney Quincy L. Ollison (AUSA Ollison) about defendant’s counsel’s preference to

conduct the hearing in person and about defendant’s counsel’s concern in attending court



                                                                                         1
  Case 4:19-cr-00232 Document 67 Filed on 04/29/20 in TXSD Page 2 of 4




on May 8, 2020 when there is still a high risk in getting infected with the Coronavirus

disease 2019 (COVID-19). AUSA Ollison also expressed his concern about COVID-19,

and we agreed to ask this Honorable Court to continue the current sentencing date.

Unfortunately, as of today, the medical community has not found a cure or treatment for

the novel virus. We are concern because the virus is still spreading in Harris County, and

we can only really protect ourselves by practicing social distancing.

                                            IV.

       The purpose of this Motion is not to cause undue delay but rather so that justice

may be done.

                                            V.

       Defendant and Defendant’s attorney, FRANCISCO FERNANDEZ, respectfully

request that this Court issue an order in accordance with this Agreed Motion to Continue

Sentencing for seventy-five (75) days so that we can protect ourselves from the virus.

               WHEREFORE, PREMISES CONSIDERED, Defendant respectfully

requests that this Honorable Court grant this motion.




                                      Respectfully Submitted,

                                      /s/ Francisco Fernandez
                                      Francisco Fernandez
                                      Texas State Bar No. 24071812
                                      Federal Bar No. 1098051
                                      5225 Katy Freeway, Suite 305
                                      Houston, Texas 77007
                                      (713) 249-5507
                                      (281) 966-1639 – Fax
                                      Email: francisco@ambrosiolaw.com




                                                                                           2
  Case 4:19-cr-00232 Document 67 Filed on 04/29/20 in TXSD Page 3 of 4




                             CERTIFICATE OF SERVICE

       I hereby certify that on April 29, 2020 I electronically submitted the foregoing

document with the clerk of the court for the U.S. District Court, Southern District of

Texas using the electronic case files system of the court. The electronic case files system

sent a “Notice of Electronic Filing” to individuals who have consented in writing to

accept this Notice as service of this document by electronic means.



                                                             /s/ Francisco Fernandez
                                                             Francisco Fernandez




                                                                                              3
  Case 4:19-cr-00232 Document 67 Filed on 04/29/20 in TXSD Page 4 of 4




                  IN THE UNITED STATES DISTRICT COURT
                  FOR THE SOUTHERN DISTRICT OF TEXAS
                           HOUSTON DIVISION

UNITED STATES OF AMERICA                   §
                                           §
                                           §
       VS                                  §       DOCKET NO.: 4:19CR00232-002
                                           §
AHMAD BOKAIYAN                             §



                        CERTIFICATE OF CONFERENCE

       On April 28, 2020, counsel for the Defendant conferred with Assistant United

States Attorney Quincy L. Ollison concerning his position on Defendant’s Motion to

Continue Sentencing. Mr. Ollison is in agreement with this motion.




                                           /s/ Francisco Fernandez
                                           Francisco Fernandez




                                                                                      4
